Hill, C. J.
In a claim case, where the claimant admitted that at the time, of the levy the possession of the personal property levied upon was in the defendant in execution, she thereby prima facie admitted title in the defendant; for possession of personalty indicates title thereto. By this admission the burden was east upon the claimant to overcome this *756possessory title, by showing that the title to the property was in her before the judgment was obtained and was still in her when the levy was made. In the present ease this burden was successfully carried by the claimant, the undisputed evidence showing' that the property levied upon was bought and paid for by. her before the judgment was obtained, and that while possession at the time of the levy was in the defendant, this possession was not in his own right, but that he held possession for the claimant. The verdict finding the property “not subject” was demanded by the evidence, and any error in the charge or in the admission of testimony was immaterial. Judgment affirmed.
Decided June 10, 1913.
Levy and claim; from city court of Columbus—Judge Tigner. February 8, 1913.
McGutchen & Bowden, for plaintiff.
T. T. Miller, contra.